IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-15-00105-CV

PAUL REED HARPER,
                                                            Appellant
v.

GEORGE DARRELL BEST,
                                                            Appellee


                           From the 249th District Court
                             Somervell County, Texas
                              Trial Court No. C10369


                                       ORDER


       The State of Texas’s Motion for rehearing was filed on May 4, 2016. The Court

requests a response from appellant, Paul Reed Harper. See TEX. R. APP. P. 49.2. The

response shall be filed with the Clerk of this Court no later than 21 days from the date of

this order.

                                          PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Response requested
Order issued and filed May 19, 2016